Citation Nr: 1228388	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-29 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral L5 pars intra-articularis defects.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The Veteran had unverified active service from June 2001 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO granted service connection and assigned a noncompensable disability rating for bilateral L5 pars intra-articularis defects.  The Veteran has appealed the initial noncompensable rating assigned.  

As will be discussed in further detail below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has consistently reported that her service-connected bilateral L5 pars intra-articularis defects result in debilitating pain.  In an April 2010 written statement to her congressional representative, the Veteran noted the following:

Although the pain does come and go, it comes more frequently now than it used to.  Certain movements and activities trigger and aggravate it.  At times I am in so much pain I can't sit or stand for very long.  I can't do yard work, house work, bathe my dog, or any activity that requires bending or leaning or putting a strain on my back.  Sometimes, simple movements like bending or turning put me in so much pain I can barely get around.  

In a June 2009 report of chiropractic treatment, the Veteran described a progressive worsening of her low back pain.  She reported the onset of low back pain while "steam cleaning."  She was also noted to have reported constant daily pain with activities of daily living (ADLs).  On examination, forward flexion of her thoracolumbar spine was 43 degrees, and she was unable to stand straight on her own and needed assistance using a chair.  Extension of her thoracolumbar spine was 12 degrees with pain at the end range of motion.  The examiner reported findings of tight right paraspinals as well as lumbar paraspinal spasms.  

Otherwise, reports of various QTC medical examinations dated in July 2005, September 2007, and May 2012 reflect normal neurologic and range of motion findings of the thoracolumbar spine.  In the examination reports, the Veteran was also noted as not reporting pain during any range of motion testing.  In the May 2012 QTC report of examination, which consisted of a disability benefits questionnaire (DBQ), the examiner checked a box indicating that the Veteran had not reported that flare-ups impacted the function of her thoracolumbar spine.  Furthermore, in his final remarks associated with the DBQ, the examiner commented that the Veteran's condition was asymptomatic at the time of the examination.  

Diagnostic studies of record include September 2007 X-rays of the Veteran's lumbar spine.  The impression was, in particular, Grade I anterior spondylolisthesis.  A subsequent magnetic resonance imaging (MRI) study, dated in September 2008, found the lack of significant spondylolisthesis.  Thereafter, X-rays of her lumbar spine in May 2012 reflected, in particular, Grade II spondylolisthesis.  

In this regard, the Board notes that spondylolisthesis is subluxation of lumbar vertebrae and usually involves the L3-L4, L4-L5, or L5-S1 vertebrae.  Spondylolisthesis can predispose to later development of spinal stenosis.  Spondylolisthesis is staged according to the degree of subluxation of adjacent vertebral bodies.  Thus, Stage I: 0 to 25%, Stage II: 25 to 50%, Stage III: 50 to 75%, Stage IV: 75 to 100%.  See www.merckmanuals.com.  

In this case, the Board finds puzzling the May 2012 QTC examiner's finding that the Veteran did not report that flare-ups impacted the function of her thoracolumbar spine.  In this regard, the April 2010 statement by the Veteran to her congressional representative reflects her report of consistent flare-ups of low back pain with activity.  Additionally, the findings and history in the June 2009 report of chiropractic treatment clearly document objective evidence of pain and limited range of motion associated with an apparent flare-up of the Veteran's back disability.  Furthermore, the May 2012 X-rays of the Veteran's lumbar spine reflects a worsening of her spondylolisthesis (Grade I to Grade II).  Thus, it cannot be shown that the Veteran's back disability has necessarily improved.  The Board also notes that it does not appear that the QTC examiner was given an opportunity to review the Veteran's claims file.  As such, there is no indication in the claims folder that the examiner was aware of the Veteran's history concerning her back disability or any of the medical evidence of record.  

Accordingly, in light of the above, the Board finds the May 2012 QTC examination inadequate.  Here, the evidence reflects, per the June 2009 report of chiropractic treatment, that there was functional loss attributable to pain during an apparent flare-up of the Veteran's back disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Veteran's contentions have consistently described flare-ups of pain with activity.  Because the examiner failed to address or discuss whether any functional loss was attributable to pain during flare-ups, or otherwise elaborate on the evidence of record, the examination report lacks sufficient detail necessary for a disability rating.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision.").  Therefore, the Veteran should be scheduled for an additional VA examination to allow a medical examiner to review the claims folder and specifically to address whether there is functional loss attributable to pain during flare-ups.  38 U.S.C.A. § 5103A(d)(1) (West 2002); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Furthermore, in the September 2008 MRI studies of the Veteran's lumbar and thoracic spine, findings included "slightly exaggerated lordosis" as well as "mild kyphotic posture in thoracic and thoracolumbar junction region."  As part of the scheduled spine examination, the examiner should comment on the significance of these findings and whether such findings are consistent with "reversed lordosis" or "abnormal kyphosis."  In this regard, VA's schedule for evaluating disorders of the spine provides a 20 percent evaluation for abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2011).  

Finally, the Veteran should be invited to submit VA or private medical records, to include any private chiropractic records, which may support her claim.  38 C.F.R. § 3.159(c)(1), (2) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated her for her service-connected bilateral L5 pars intra-articularis defects since June 2009.  After securing any necessary releases, an attempt should be made to obtain the identified records.  All such available documents should be associated with the Veteran's claims folder.  Notice to the Veteran of an inability to obtain any identified records should be in accordance with 38 C.F.R. § 3.159(e) (2011).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified treatment records), the Veteran should then be scheduled for an appropriate VA examination to determine the nature and extent of her service-connected bilateral L5 pars intra-articularis defects.  The claims folder and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  

The examiner should review the claims folder, including in particular the reports of QTC medical examinations dated in July 2005, September 2007, and May 2012; the June 17, 2009 report of chiropractic treatment; the September 2008 MRI studies of the Veteran's lumbar and thoracic spine; as well as the Veteran's April 2010 letter to "Representative Nye."  The examiner should elicit from the Veteran a detailed medical history regarding any functional loss due to pain with flare-ups of her service-connected bilateral L5 pars intra-articularis defects.  

All indicated studies, including range of motion studies using a goniometer, should be performed.  In reporting the results of range of motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, in any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should also be performed.  The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment (if any) due to weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  
Otherwise, the examiner should comment on the significance of the findings noted in the September 2008 MRI studies of "slightly exaggerated lordosis" as well as "mild kyphotic posture in thoracic and thoracolumbar junction region."  The examiner should opine as to whether such findings are consistent with "reversed lordosis" or "abnormal kyphosis."

Also, the examiner should discuss the presence (including degree) or absence of any associated muscle spasm, guarding, localized tenderness, abnormal gait, vertebral body fracture resulting in a loss of at least 50 percent of height, favorable or unfavorable ankylosis of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.  

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected bilateral L5 pars intra-articularis defects results in marked interference with her employment or, in the alternative, the effect that this disability has on the Veteran's ability to obtain and to maintain gainful employment (without regard to any nonservice-connected disability or to the Veteran's age).  

The complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Following the development above, readjudicate the issue on appeal-entitlement to an initial compensable rating for bilateral L5 pars intra-articularis defects.  If the benefit sought remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

